Citation Nr: 1502398	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-35 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear sensorineural hearing loss.

2.  Entitlement to an initial compensable rating for right knee degenerative joint disease.

3.  Entitlement to an initial compensable rating for left knee degenerative joint  disease.

4.  Entitlement to an initial rating in excess of 10 percent for right shoulder status post injury.

5.  Entitlement to an initial rating in excess of 10 percent for right hip strain.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from October 2003 to December 2010.  He is the recipient of numerous awards and decorations, to include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Denver, Colorado.  

The Board observes that the RO denied entitlement to a TDIU in a November 2014 rating decision.  Nevertheless, the Court has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has expressly raised a claim for a TDIU in association with his claims for increased ratings, the Board finds that this matter is appropriately before the Board and, in turn, has included this issue on the front page of this decision.  

By rating decision in October 2012, the RO increased the disability rating for right hip strain to 10 percent, effective December 18, 2010, the date after the Veteran's discharge from service.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status. 

In August 2014, the Veteran testified at a Board hearing at the local RO before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record. 

At the Board hearing, additional VA treatment records dated from September 2012 to December 2013 were associated with the record.  In his hearing testimony and written statement, the Veteran waived RO consideration of this evidence.  38 C.F.R. § 20.1304(c) (2014).  Thus, the Board may properly consider such evidence. 

The Board further notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS, electronic claims processing systems.

The issues of entitlement to initial higher ratings for the Veteran's right knee, left knee, right shoulder, and right hip disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From the date of the award of service connection, the Veteran's service-connected sensorineural hearing loss of the left ear results in no worse than Level I hearing acuity; the Veteran is not service-connected for right ear hearing loss. 



CONCLUSION OF LAW

The criteria for an initial compensable rating for sensorineural hearing loss of the left ear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), Part 4, including §§ 4.7, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's claim decided herein arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA with respect to the Veteran's left hearing loss claim.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 . 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service reports of VA treatment and VA examination report.  Moreover, the Veteran's statements and Board hearing testimony in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Additionally, the Veteran was afforded a VA examination in February 2011 to evaluate the severity of his service-connected left ear hearing loss.  The Board finds that the VA examination is adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his hearing loss has materially worsened since the most recent February 2011 evaluation.  See 38 C.F.R. §§ 3.326 , 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, the examination report addressed the functional effects of the Veteran's hearing loss.  Further, his hearing testimony also discussed such effects.  Thus, the functional effects of the Veteran's hearing loss disability are adequately addressed by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board accordingly finds no reason to remand for further examination. 

Additionally, in August 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2014, the Veterans Law Judge enumerated the issue on appeal.  Also, information was solicited regarding the nature and severity of the symptomatology associated with the Veteran's left ear hearing loss as well as the functional impact such disability has on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  In this regard, the Veteran testified that all of his treatment is through VA, and as noted above, additional VA treatment records were obtained at the time of the hearing along with a waiver of RO consideration.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim decided herein based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran is seeking an initial compensable rating for his service-connected left ear hearing loss.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R.  § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Since the Veteran is not service connected for the right ear, the right ear is assigned a Roman numeral designation of I, subject to 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  In this case, 38 C.F.R. § 3.383 does not apply because the left ear does not warrant a compensable evaluation and the right ear does not meet the criteria of 38 C.F.R. § 3.385 for an impaired hearing disability.  

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. 38 C.F.R.  § 4.85, Table VII, Diagnostic Code 6100.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.   

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

After his discharge from service, the Veteran was afforded a VA audiological examination in February 2011, which showed pure tone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
LEFT
15
20
75
75

The puretone threshold average was 46 when rounded in the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the left ear.  The diagnosis was sensorineural hearing loss of the left ear.  The examiner observed significant effects on occupation.  The Veteran reported difficulty communicating in employment and social situations.    
	
At the time of the February 2011 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 46 decibels in the left ear, with 98 percent speech discrimination, which translates to a Roman numeral designation of I for the left ear.  Again, as the Veteran is not service-connected for right ear hearing loss, the right ear is also assigned a Roman numeral designation of I.  Thus, when applying Table VII, Diagnostic Code 6100, level I for both ears equates to a zero percent disability evaluation.  

Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

While VA treatment records document a diagnosis of left ear sensorineural hearing loss, they do not provide audiological evaluations for rating purposes.  

In his statements of record and at the Board hearing, the Veteran reported that he wore a hearing aid in his left ear while in service.  He asserted that he had trouble hearing soft-spoken people and had to look directly at people to understand them.  He also mentioned problems with hearing when there was background noise.  

The Board now turns to whether an initial compensable rating is warranted for the Veteran's left ear hearing loss.  Based on the average puretone threshold findings from the VA examination, when applying Table VII, Diagnostic Code 6100, level I for both ears equates to a zero percent disability evaluation.  There is simply no evidence to show that the Veteran meets the rating criteria for a compensable rating.  The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected left ear hearing loss on his daily activities.  However, while he can describe the effects on his activities, he is not competent to report findings for rating purposes, as the evaluation must be done by a state-licensed audiologist.  Further, the examination report and the Veteran's hearing testimony discussed the functional effects of the Veteran's hearing loss disability.  Thus, as discussed further below, the functional effects of the Veteran's hearing loss disability are adequately addressed by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In conclusion, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Applying the VA audiological test results from the February 2011 VA audiological evaluation, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to an initial compensable rating for left ear hearing loss.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left ear hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Martinak, supra, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left ear sensorineural hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of sensorineural hearing loss, to include trouble hearing soft-spoken people, difficulty hearing with the presence of background noise, and a need to look directly at people to understand them.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Consequently, the Board finds that the Veteran's sensorineural hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his sensorineural hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  In this regard, the Board notes that the Veteran's orthopedic disabilities have been remanded for additional development and, as such, need not be considered in the extra-schedular analysis at this time.  See id.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his left ear sensorineural hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial compensable rating for left ear sensorineural hearing loss is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the issues of entitlement to initial higher ratings for right knee degenerative joint disease, left knee degenerative joint disease, right shoulder status post injury, and right hip strain, the Veteran was most recently afforded a VA examination in February 2011.  However, in his hearing testimony, the Veteran described additional limitations and symptoms that were not reported at this VA examination, including pain, stiffness, soreness, problems with being on his feet all day, and limitation of the right arm to shoulder level.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the August 2014 hearing testimony, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's right knee degenerative joint disease, left knee degenerative joint disease, right shoulder status post injury and right hip strain.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, the issue of entitlement to a TDIU is inextricably intertwined with the increased rating claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this matter must also be returned to the AOJ.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  

The Veteran is service-connected for mixed headache disorder, rated as 30 percent disabling, posttraumatic stress disorder (PTSD), rated as 30 percent disabling; lumbar strain, rated as 10 percent disabling; right hip strain, rated as 10 percent disabling; right shoulder status post injury, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; left wrist carpal tunnel syndrome, rated as 10 percent disabling; right wrist carpal tunnel syndrome, rated as 10 percent disabling; right knee degenerative joint disease, rated as noncompensable; left knee degenerative joint disease, rated as noncompensable; chronic left shoulder strain, rated as noncompensable; left ear sensorineural hearing loss, rated as noncompensable; traumatic brain injury, also rated as noncompensable.  

The Veteran's total combined rating is 80 percent.  See 38 C.F.R. § 4.25.  Although the Veteran met the requirements for a total combined rating of 70 percent, he still does not have one disability rated at 40 percent.  Nevertheless, as his PTSD, mixed headache disorder, tinnitus, and traumatic brain injury are due to a common etiology, mainly a traumatic brain injury suffered by the Veteran, they may be considered one disability under 38 C.F.R.  § 4.16(a).  As such, when combining these disabilities, he has a 60 percent rating.  In turn, the Veteran is found to have one disability rated at 40 percent or more with a combined rating of 80 percent.

The Board notes that the Veteran filed a claim for TDIU in August 2014, indicating that he last worked fulltime in July 2014.  The Board notes that the AOJ denied such claim in the November 2014 rating decision on the basis that the Veteran had not completed and returned a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  However, the record reflects that the Veteran did, in fact, complete and return such form in October 2014.  Therefore, such form should be considered in the readjudication of the Veteran's TDIU claim.

Additionally, in this case, there is evidence that the Veteran's service-connected  disorders has affected his employability during the appeal period.  In this regard, at the Board hearing, the Veteran has described functional limitations that prevented him from working.  Therefore, the VA examiner who conducts the orthopedic examination should also render a medical opinion regarding the functional impact the Veteran's service-connected disabilities have on his employability from the date of award of service connection.  Moreover, the AOJ should obtain appropriate VA medical examinations with opinions to determine the functional impact the Veteran's other service-connected disabilities have on his employability.  

Further, as VA medical records are constructively of record and must be obtained, the AOJ should obtain any additional VA treatment records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   
  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate VA treatment records dated from December 2013 to the present with the electronic record. 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA orthopedic examination to determine the current nature and severity of his service-connected right knee degenerative joint disease, left knee degenerative joint  disease, right shoulder status post injury, and right hip strain.  The electronic record must be made available to the examiner for review in connection with the examination.  Any medically indicated tests, such as x-rays, should be accomplished.  

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected right knee degenerative joint disease, left knee degenerative joint  disease, right shoulder status post injury, and right hip strain.  The examiner should conduct range of motion testing of the joints (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.    

With respect to the knees, the examiner should also indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  

The examiner should also discuss the Veteran's functional impairments due to his service-connected right knee degenerative joint disease, left knee degenerative joint  disease, right shoulder status post injury and right hip strain with respect to his activities of daily living.  

The examiner is also requested to provide an opinion on the functional impact the Veteran's disabilities have on his employment consistent with his education and occupational experience.  In offering such opinion, the examiner should not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).  If the examiner finds that the Veteran's disabilities have negatively impacted his employment, he or she should indicate when exactly the Veteran was rendered unemployable, if possible. 

A rationale should be provided for any opinion offered.

3.  After obtaining all outstanding records, the Veteran should be afforded appropriate VA medical examinations with opinions to determine the functional impact the Veteran's other service-connected disabilities have on his employment consistent with his education and occupational experience.  In offering such opinion, the examiner should not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).  All opinions expressed by the examiner should be accompanied by a complete rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In the readjudication of the Veteran's TDIU claim, the AOJ should specifically consider his October 2014 VA Form 8940.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


